Citation Nr: 1607477	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  11-26 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to a service-connected disability.


REPRESENTATION

Veteran represented by:	Paul Kachevsky, Attorney


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from January 1963 to January 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2010 and April 2013 from the Department of Veterans Affairs (VA) Regional Office (RO).  The July 2010 rating decision granted entitlement to PTSD and assigned a 30 percent disability rating effective from December 31, 2008.  A subsequent April 2013 rating decision denied entitlement to TDIU and increased the disability rating for PTSD to 50 percent effective from December 31, 2008.  The Veteran continued his disagreement with both the denial of entitlement to TDIU and the assigned Thus, the issues on listed on the title page are currently before the Board on appeal.

In a February 2015 decision, the Board remanded the claim to the AOJ for additional development and adjudication.  The case has since been returned to the Board for appellate review.  

The Board notes that the Veteran was previously represented by both Veterans Service Organizations and agents. Effective in October 2013, the Veteran appointed Paul Kachevsky, an attorney, as his representative.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.
	
The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

Since December 31, 2008, and resolving all doubt in favor of the Veteran, the Veteran's PTSD has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; but not total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no higher, for PTSD have been met from December 31, 2008.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.4, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The notice requirements were met in this case by a letter sent to the Veteran dated in February 2009.  This letter notified the Veteran of the information and evidence needed to substantiate and complete a claim for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the adjudication of the claim in July 2010.  Accordingly, the duty to notify has been satisfied.

Moreover, in this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  
In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran was also afforded VA examinations in June 2010, March 2013, and April 2015 in connection with the claim on appeal.

The Board also notes that there is no duty to obtain records from the Social Security Administration (SSA) in this case.  An inquiry performed by VA in February 2012 notes that the Veteran has been in receipt of Supplemental Medical Insurance since September 2007.  He is not noted as being in receipt of SSA disability benefits.  Therefore, the records from SSA are not relevant to the current appeal, and there is no need to obtain them before proceeding with appellate review.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (providing that when VA is put on notice of the existence of SSA records that have the reasonable possibility of substantiating a veteran's claim for benefits, it must seek to obtain those records before proceeding with the appeal).

In the Board's February 2015 remand, the AOJ was directed to send the Veteran a letter requesting that he identify and provide authorization for the AOJ to obtain records from any healthcare providers who treated him for his PTSD.  The AOJ sent the Veteran a February 2015 letter requesting the information outlined in the instructions.  As a result, the Veteran stated that he received treatment from VA in a March 2015 VA Form 21-4142.  The AOJ subsequently obtained updated VA treatment records and associated them with the claims file.  Moreover, in a March 2015 statement, the Veteran also reported that he could not remember the information that was requested by the February 2015 letter, and he indicated that some of the information was already of record.  The Board notes that the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  Thus, the Board finds that there remain no pertinent outstanding records and that adjudication of the appeal may go forward.

The February 2015 remand additionally ordered the AOJ to schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his PTSD.  The Veteran was afforded such an examination in April 2015.  The Board finds that this VA examination is adequate for rating purposes as it fully addresses the rating criteria and evidence of record that are relevant for rating his PTSD.  Accordingly, the Board finds that the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD since he was last examined in April 2015.  The record does not reflect an allegation or evidence revealing any worsening of the PTSD since that time.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  As such, the Board finds that there is adequate medical evidence of record to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.



Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-27).  Such separate disability ratings are known as staged ratings.

The Veteran's service connected PTSD has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411; however, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.
A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact occupational and social impairment.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vasquez-Claudio, 713 F.3d at 118.
Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

Background

On December 31, 2008, a VA treatment record noted that the Veteran was experiencing a recent increase in memories of Vietnam.  In addition, the Veteran reported having poor sleep.  He suffered from frequent nightmares dealing with Vietnam.  During one such nightmare, the Veteran had hit his wife.  The Veteran reported that he experienced suicidal ideation on a daily basis, but he frequently fought against these feelings.  There was no history of suicide attempts, and he denied having a plan or intent related to suicide.  The treatment record stated that protective factors against suicide included the Veteran's wife and his religious nature.  The Veteran did not experience auditory or visual hallucinations.  The Veteran was recently retired.  The record noted that the Veteran suffered from severe depression.

A VA psychiatry note stated that the Veteran had been referred from social work.  At this time, he exhibited normal speech and a linear thought process.  The Veteran's insight and judgment were intact.  The Veteran had a depressed mood and a tearful affect.  In contrast to the VA treatment record from earlier that same day, this record noted that the Veteran denied having suicidal ideation.  He also denied any homicidal ideation or hallucinations. However, he complained of a depressed mood, anhedonia, crying spells, decreased energy, problems sleeping, and decreased concentration.  

The Veteran reported that while he had been sober for many years, he had suffered from alcohol problems during his 20's.  At the time of the appointment, the Veteran stated that he had not consumed any alcohol in the past year.  He also denied the use of illicit substances.  After service, the Veteran worked in roofing.  He reported that his former drinking problem had interfered with his work, and he left several jobs as a result.  In terms of relationships, the Veteran was married with children and grandchildren.  The assessment was depression not otherwise specified (NOS) and anxiety NOS.  The record also stated that he likely had PTSD and that major depressive disorder needed to be ruled out.  He was given a GAF score of 46.  He was additionally prescribed medication for his symptoms.

A subsequent January 2009 VA treatment record noted that the Veteran reported feeling a little better.  Although the Veteran still felt down at times, he was able to recover faster than before.  His mood was clam and his affect remained tearful.  The Veteran denied having suicidal or homicidal ideation.

Later in January 2009, the Veteran attended a PTSD evaluation at a VA outpatient clinic.  He was noted to be alert and oriented times three.  The Veteran had a neutral mood and an appropriate affect.  He also had appropriate hygiene, a neat state of dress, and appropriate eye contact.  

The Veteran had symptoms of increased arousal, including difficulty falling and staying asleep.  He also experienced an exaggerated startle response and irritability or anger outbursts.  In addition, the Veteran had concentration difficulties.  The record also stated that he had avoidance behavior related to thoughts, feelings, conversations, activities, places, and people associated with the trauma.  His symptoms of persistent avoidance included a diminished interest in significant activities as well as a feeling of detachment or estrangement from others.  The Veteran could also act or feel as if the event were recurring.  The evaluation stated that the Veteran could re-experience the traumatic event through dreams and recollections that were recurrent and distressing.  When exposed to trauma cues, the Veteran felt both intense psychological distress and physiological reactivity.

This record provided additional details regarding the Veteran's personal relationships.  He was currently married to his fourth wife of fourteen years.  He had two adult children and three grandchildren.  In terms of education, the record noted that he had completed a GED.  The Veteran's employment history included road construction, a canning factory, and roofing.  The Veteran was unemployed at the time of the record.
  
According to the Veteran, his period of substance abuse began in 1965 and lasted until 1973.  He repeated his previous denials regarding current use of alcohol or illicit substances.  The Veteran also denied suicidal or homicidal ideation.  He still did not experience auditory or visual hallucinations.  The diagnosis was PTSD and depression NOS.  The record noted that his symptoms caused functional impairment.  He was given a PCL-M score of 57.

In February 2009, a VA treatment record stated that the Veteran had a calm mood and his affect was noted to be full and appropriate.  His insight and judgment were intact.  The Veteran believed his medication was helping him as he felt less depressed.  He did not have as many crying spells.  He also denied having suicidal or homicidal ideation.  The assessment was chronic PTSD and depression NOS. The assessment also stated that major depressive disorder needed to be ruled out.  He was given a GAF score of 46.

In a February 2009 statement dated nearly two days later, the Veteran reported feeling very depressed despite his medication.  He stated that he often felt withdrawn and was quick to anger.  In addition to the previously reported nightmares, the Veteran reported having night sweats.  He also stated that he cried a lot.  He described feeling saddened by the time that he had hit his wife during a nightmare.  The Veteran was also sad regarding certain health problems that he and his daughter experienced that the Veteran attributed to herbicide exposure.  The Veteran reported suffering from headaches as well as a rash that affected his hands and legs.

In April 2009, the Veteran was alert and oriented to time, place, and date.  He had a depressed mood and affect.  The record described the Veteran as neatly dressed with normal speech and appropriate eye contact.  He had logical and goal-directed thought processes.  The record noted that the Veteran's prescribed medications had been very effective in helping him manage his PTSD symptoms.  However, the Veteran reported that he could not stop crying.  He often thought of Vietnam.  

When asked to describe certain symptoms, the Veteran answered "a little bit" for physical reactions to reminders of the past; avoidance of thoughts or conversations related to the trauma; feeling emotionally numb or unable to have loving feelings; having difficulty concentrating; and feeling jumpy or easily startled.  He answered "moderately" for repeated disturbing memories and dreams of the stressful experience; feeling very upset at reminders of the stressful experience; avoiding activities and situations that could serve as reminders; trouble falling or staying asleep; and feeling superalert, watchful, or on guard.  The answered "quite a bit" for feeling irritable, having angry outbursts, having loss of interest in previously enjoyed activities, and feeling jumpy or easily startled.  However, the Veteran denied feeling as though his future would be cut short or having trouble remembering the stressful experience.

The Veteran opined that he had suffered from PTSD and depression for years.  The Veteran stated that he was limited in his ability to perform manual labor due to his hands cracking.  The Veteran stated this issue was due to herbicide exposure.  Although the Veteran was still unemployed, he worked occasional side jobs.  The Veteran was not suicidal or homicidal.  His protective factors against suicide included his supportive wife and reading the Bible.  He also lacked homicidal intent.

A February 2010 VA treatment record stated that the Veteran stopped taking his medication due to increased suicidal thoughts.  While taking the medication, the Veteran reported that he felt like shooting himself inside a VA facility.  Since he had discontinued use of the medication, the Veteran felt better.  He denied any current suicidal or homicidal ideation.  He had symptoms of depression, to include being fearful, emotional, lacking energy or motivation, and experiencing crying spells.  His anger and irritability had increased.  The Veteran also reported having some paranoid delusions, but denied having hallucinations.  The Veteran additionally reported feeling anxious and fearful, with shortness of breath, palpitations, and sweats.  However, he denied having panic attacks.  He was given a diagnosis of PTSD and depression NOS.  A subsequent treatment record from this date noted that his GAF score was 48.

In April 2010, the Veteran's VA active problem list included PTSD and depression. The Veteran reported that he had recently moved to Wisconsin be closer to his wife's family.  During the winter, he had lived in Texas where both his daughter and mother were located.  The Veteran denied feeling hopeless, having thoughts of suicide, or ever attempting suicide.  However, in an earlier depression screen from that same day, the Veteran reported that for several days, he had experienced thoughts that he would be better off dead or of hurting himself in some way.  He was unemployed.

The Veteran was provided with a VA examination to evaluate his PTSD in June 2010.  The Veteran was alert and oriented times four.  The examiner described the Veteran as casually dressed and appropriately groomed.  His affect was friendly and engaging, but somewhat odd at times.  The examiner noted that his speech was somewhat flat and monotonous.  His thought processes were somewhat circumstantial, but easily redirected.  However, the examiner found that there was no impairment in the Veteran's thought processes or communication.  His memory was similarly intact.

The Veteran reported that his medications had helped him cope with many of his issues.   He suffered from ongoing anxiety that had persisted for three to four years, frequent crying, restlessness, and jittery feelings.  In addition, he had depression, low self-esteem, low energy, hopelessness, and sadness.  On a scale from zero to ten, the Veteran placed his mood in the mid-range.  According to the Veteran, his mood could go up and down.  He slept approximately five hours a night with some sleep disturbance.  The Veteran reported that his mind could wander at times, but his concentration was ok at other times.  

In contrast to the January 2009 evaluation, the June 2010 VA examiner determined that his reexperiencing symptoms were limited to recurrent and intrusive recollections of Vietnam a couple times a week and distressing dreams about two times a week.  He had experienced flashbacks in the past, but he no longer had this symptom.  The same symptoms of avoidance and increased arousal that were documented in January 2009 were also noted to be present during the June 2010 VA examination.  In addition to the previously noted symptoms, the Veteran now reported a restricted range of affect as well as hypervigilance.  He denied having panic attacks, perceptual disturbances, delusions, hallucinations, or paranoia.

The examination report stated that the Veteran became married to his first wife at the age of 16 or 17.  They were married for 20 years and had two children.  His marriage to his second and third wife each lasted a couple of years.  His was still married to his fourth wife at the time of the examination.  The Veteran reported that he was very religious.  He was involved in his church and participated in occasional preaching.  Despite this fact, the Veteran reported that he spent most of his time by himself.  He and his wife did some activities together and tried to stay busy when visiting Texas or Wisconsin.  The Veteran did maintain routine self-care.  He also tried to maintain good social interpersonal relationships in addition to recreational and leisure pursuits.  However, the Veteran acknowledged that he did not make such efforts often.

The Veteran informed the examiner that he began drinking when he returned from Vietnam as a result of symptoms such as emotional distress and flashbacks.  His alcohol abuse after service had continued for approximately eight years until 1974. He did not begin drinking again until about 1985 when he was going through a divorce.  However, he stopped drinking entirely in 1986.

The Veteran's employment history after separation included odd jobs, working for an iron works for around a year, and later having his own business in asphalt and remodeling.  He also lived for twenty years in Alaska.  During this period, he traveled between Texas and Alaska, working for different businesses in each location.  He reported that he and his wife spent the winters and Texas and the summers in Wisconsin.  The Veteran informed the examiner that he was still working performing maintenance work at an apartment building in Wisconsin. Regarding the Veteran's current employment functioning, the Veteran reported that he preferred to work alone.  While he was able to do a good job when working with others, he did not enjoy being around other people.  

The Veteran reported that he had experienced suicidal thoughts the previous winter when he felt depressed.  He stated that he did not act on these thoughts.  The Veteran denied homicidal ideation.  The diagnosis was PTSD that was mild to moderate and recurrent.  The examiner determined that he was competent and the Veteran was given a GAF score of 60.  The examiner opined that there was an occasional decrease in work efficiency or intermittent periods of inability perform occupational tasks due to the signs and symptoms of his disorder, but generally able to function on a satisfactory basis.  The examiner described his symptoms as causing a mild to moderate impairment in his ability maintain appropriate psychosocial functioning.

Following this examination, the Veteran submitted a September 2010 notice of disagreement in which he reported that he felt very depressed, could not sleep, cried, and thought about ending his life.  He further stated that it was stressful to have to take medications to prevent a mental breakdown and suicidal thoughts.

A subsequent December 2010 VA treatment record stated that the Veteran denied having delusions, hallucinations, or suicidal ideation.  He also denied suicidal or homicidal ideation in February 2011.  In December 2011, the Veteran was given a diagnosis of PTSD and major depressive disorder.  The GAF score was 55.  A later March 2011 VA treatment record noted that the Veteran did not have suicidal or homicidal ideation.  His PTSD and depression were described as stable.  The Veteran still reported that his depression was stable with medication on July 19, 2011.

However, the Veteran also reported on July 19, 2011 that for more than half the days, he had experienced sleep trouble and felt tired.  For several days, the Veteran had felt down, depressed or hopeless; felt bad about himself; felt restless or moved at a noticeably slow pace; and had thoughts that he would be better off dead or of hurting himself.  He had symptoms of a depressed mood, nightmares, anhedonia, poor sleep, avoidance, hypervigilance, and suicidal ideation.  The Veteran detailed that his suicidal thoughts were occasional and fleeting.  He could dismiss the thoughts and he denied having a plan or intent.  The Veteran also expressed his anger at the care he was received from VA.  He reported thinking about committing suicide inside a VA facility to call attention to the problems of Veterans and his discontent.  He denied any current intent to carry out this plan.

On July 25, 2011, the Veteran presented with a depressed mood and affect.  He was alert and oriented times three.  He had normal speech and his thought processes were logical and goal-directed.  He was noted to have moderate judgment and insight.  The Veteran was described as casually dressed and groomed.  His behavior was pleasant, but he teared up at times.  The record stated that he had some suicidal ideation, but no homicidal ideation.  The diagnosis was PTSD and depression NOS.  The Veteran was given a GAF score of 60.  During a mental health assessment on the same day, the Veteran was noted to have a diagnosis of PTSD and major depressive disorder.  The GAF score was 50.  The Veteran was given the same diagnoses and GAF score in October 2011.  At this time, he was still having suicidal ideation, but he had no homicidal ideation.  

In November and December of 2011, the diagnoses remained unchanged, but the GAF score had improved to 55.  In November 2011, the Veteran reported fewer nightmares and denied suicidal or homicidal ideation.  However, he reported that his suicidal ideation could come and go in December 2011.  The Veteran was also experiencing tears associated with memories of Vietnam, flashbacks, and some depression.  The record noted that the Veteran was going to visit his daughter to help her through an illness.

Approximately three months later in March 2012, the diagnoses were still PTSD and major depressive disorder, but the Veteran's GAF score had further improved to 57.  The Veteran was still experiencing suicidal ideation without any related intent or plan.  The record noted that his suicidal thoughts were a chronic problem.  He continued to lack homicidal ideation.  The record noted that recent stressors included the death of one of the Veteran's close friends and his daughter's illness.  

An April 2012 VA treatment record stated that the Veteran was not currently working.  In September 2012, the Veteran reported that he experienced nightmares three times a week, but his sleep was good and restorative.  He suffered from intrusive thoughts and flashbacks on a daily basis.  The Veteran also reported suicidal ideation in September, October, and November of 2012.  By November 2012, his GAF score had returned to 55.

The Veteran's PTSD was assessed during another VA examination in March 2013.  
The Veteran was noted to have a flattened affect as well as disturbances of motivation and mood.  The Veteran reported feeling moody, irritable, and depressed.  The examiner marked that he had a depressed mood as well as anxiety.  The Veteran also had a chronic sleep impairment, but he had benefited from medications for this problem.  In addition, there was some mild memory loss.

During the March 2013 VA examination, the Veteran reported the same symptoms of avoidance and increased arousal that were documented during the June 2010 VA examination.  In terms of re-experiencing symptoms, the Veteran reported that in addition to distressing recollections and dreams, he could act or feel as if the traumatic event was recurring and feel psychological distress and physiological reactivity after exposure to cues related to the traumatic event.

The examiner marked that the Veteran had difficulty in establishing and maintaining effective work and social relationships.  The Veteran was still married to his fourth wife and he now had one great-grandchild.  He was noted to have a stable marital relationship.  He reported that he had enjoyed a recent family visit to Texas.  The Veteran spent his free time watching television and fishing.  He went to church occasionally, but had a hard time keeping friends.  The Veteran informed the examiner that he had quit his part-time job performing maintenance for apartment buildings.  He had worked in this job for the past three to four years.  The Veteran explained that he was unable to handle the stress or "please people."

The examiner noted that the Veteran had suicidal ideation and described this symptom as passive suicidality that had been chronic and now occurred on an occasional basis.  He denied having plan or intent for self-harm.  The examiner did not find that that he was in persistent danger of hurting himself or others.  The diagnosis was PTSD and major depressive disorder.  The examiner determined that the Veteran was capable of managing his financial affairs.  He was given a GAF score of 55.  The examiner stated that the Veteran would have reduced reliability and productivity in the workplace due to his PTSD.

The diagnosis and GAF score remained the same in May, August, and November of 2013.  In May 2013, the Veteran reported that he experienced fleeting suicidal thoughts on a weekly basis.  In August 2013, the Veteran reported that he felt less anxious and irritable with a new medication plan.  However, the Veteran had experienced more thoughts about Vietnam and some suicidal thoughts during the previous week.  In November 2013, the Veteran presented with a concerned mood and worried affect.  His appearance was casual and he was well-groomed.  He experienced some worrying, but he did not have delusions or hallucinations.  In addition, his cognitive function was intact.  He had some insight, and his judgment was not impulsive.  The Veteran reported having dreams about Vietnam, including one dream about suicide.  He did not have suicidal ideation apart from the one dream.  There was no homicidal ideation.

In a January 2014 Statement, the Veteran reported that he could no longer work due to depression and suicidal thoughts.  He explained that he had been afraid that he would hurt himself, an attendant, or a child.  The Veteran also stated that during the previous November, he had been close to entering a VA hospital to commit suicide.

In May 2014, a VA treatment record described the Veteran as casual and cooperative.  He had normal speech, but a depressed or anxious mood and affect.  Under cognitive function, the record stated that the Veteran was having trouble managing his medicine.  The record noted that he had fair insight, good judgment, and thoughts that were clear and coherent.  The Veteran experienced nightmares and flashbacks a couple times a week.  He also suffered from suicidal thoughts, but he did not have a plan or intent for suicide.  According to the record, he had a low to moderate risk for suicide.  He did not have homicidal ideation.  

A later July 2014 VA screen for suicide stated that the Veteran reported experiencing thoughts of taking of taking his own life when some memories of Vietnam recurred.  However, he denied having a plan for suicide or ever attempting suicide.  He was still deemed to have a low to moderate risk for suicide.  The same issues were reported in August 2014.  In September 2014, the Veteran had a few thoughts related to suicide, but no intent.  He denied having homicidal ideation.  His risk for suicide remained at low to moderate.  His wife's support served as a protective factor against suicide.  Also in September 2014, a VA treatment record stated that while the Veteran was able to initiate sleep with medication, he would wake up screaming as a result of his PTSD.  For the first time, the Veteran reported that he had a distant history of illegal drug use.

The Veteran was again provided with a VA examination for his PTSD in April 2015.  The Veteran presented to the examination casually dressed and appropriately groomed.  He was alert and oriented times four.  His speech was normal and his memory was generally intact.  His affect was somewhat flat and blunted, but later became more engaging.  The examiner noted that the Veteran generally had goal-directed thought processes.  No perceptual disturbances were reported. 

The Veteran still suffered from a chronic sleep impairment.  He had sleep disturbances, especially without his medication.  His depression continued to be present at most times.  He still had ongoing anxiety, but he continued to deny panic attacks.  The Veteran also reported that he often felt angry.  The Veteran described his energy level as ok and repeated his previous reports of a fluctuating mood and occasionally poor concentration.  The same symptoms of avoidance and increased arousal that were documented during the March 2013 VA examination were also found by the April 2015 VA examiner.  For reexperiencing symptoms, the Veteran no longer reported having physiological reactivity to cues of the traumatic event.

During a typical day, the Veteran watched television, exercised a little, and went fishing to relax.  At times, the Veteran socialized with his wife and family.  Since the March 2013 VA examination, the Veteran had continued to live with his wife in the same home in Wisconsin.  He reported that he had not worked since 2012 when he performed apartment maintenance.  The Veteran informed the examiner that it became too stressful to deal with other people.  He was also suffering from additional medical and physical issues.  

The Veteran informed the examiner that things were worse since the March 2013 VA examination.  He reported having headaches, medical complaints, and more suicidal thoughts.  The Veteran reported that his suicidal thoughts occurred on an occasional basis.  He was not suicidal at the time of the examination and he had not engaged in any suicide attempts.  He maintained his previous denials of homicidal ideation.  The Veteran still had no drug or alcohol issues.  The diagnosis was PTSD.  The examiner found the Veteran capable of managing his own funds.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.

After the April 2015 VA examination, an April 2015 VA treatment record noted that the Veteran denied having suicidal or homicidal ideation.  His appearance was casual and he behaved cooperatively.  The Veteran's speech was normal and his cognitive function was grossly intact.  He had fair insight and good judgment.  The record noted that his daughter's illness had recurred.  He felt, anxious, tearful, and angry regarding this change.  The Veteran believed that her illness was linked to his herbicide exposure.  The record noted that his daughter's health was a clear stressor to his PTSD.  The Veteran was diagnosed with PTSD that was chronic and moderate in its severity.

Analysis

The Board finds that the aforementioned lay and medical evidence reflects that the Veteran's symptoms since December 31, 2008 warrant a disability rating of 70 percent.

As previously stated, a 70 percent evaluation requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  

Beginning in December 2008, the VA treatments records have documented a pattern of near continuous depression affecting the ability to function independently, appropriately, and effectively.  The December 2008 VA treatment record noted that the Veteran experienced crying spells.  His affect at the time was tearful and the VA treatment record noted his report of a depressed mood, anhedonia, and crying spells.  While a February 2009 VA treatment record stated that the Veteran felt less depressed and had fewer crying spells with medication, the Veteran's statement from later that same month noted that he still felt very depressed, and he reported crying a lot.  In addition, the Veteran reported in April 2009 that he could not stop crying.  The Veteran's reports of depression continued to be noted in subsequent VA treatment records and during the VA examinations in June 2010, March 2013, and April 2015.

The Board also notes that the Veteran reported having suicidal ideation in December 2008.  He did not report this issue again until February 2010, when he detailed his thoughts regarding committing suicide within a VA facility.  At the time, the record noted that this inclination had passed when he discontinued his medication.  However, the Veteran reported having thoughts of a similar plan in July 2011 and in November 2013.  See July 2011 VA treatment record; January 2014 Statement in Support of Claim.  Despite the Veteran's denial of suicidal ideation in April 2010, a screening for depression from the same date indicated that the Veteran was still experiencing suicidal ideation.  By July 2011, VA treatment records began to repeatedly note that he experienced occasional thoughts of suicide.  The Veteran also reported in January 2014 that he stopped working due to his fear that he would hurt himself.

The Veteran displayed some, but not all, symptoms listed as examples under the 70 percent rating criteria.  In consideration of the Veteran's total symptomatology during this period, and resolving all doubt in his favor, the Board finds that the evaluation of PTSD most closely represents a 70 percent rating.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 136, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

A 100 percent rating is not warranted as the Veteran does not have total social and occupational impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name. 

The Board notes that the Veteran reported having paranoid delusions in February 2010.  However, records both before and after this date consistently noted that the Veteran does not experience delusions or hallucinations.  While some mild memory loss was noted by the March 2013 VA examiner, the April 2015 VA examiner found that the Veteran's memory was generally intact.  The evidence does not reflect, and the Veteran has not reported, any more significant level of memory loss.  In addition, the record does not show that Veteran was unable to maintain his personal hygiene.  He was repeatedly described as having appropriate hygiene and grooming.  The Veteran also reported that he valued good personal hygiene in his September 2010 notice of disagreement.

In addition, the Veteran was noted to be alert and oriented in January 2009, April 2009, June 2010, July 2011, and April 2015.  The Veteran also displayed logical thought processes in April 2009 and July 2011.  The June 2010 VA examiner specifically determined that there was no impairment in the Veteran's thought processes or communication.  Although a May 2014 VA treatment record stated that the Veteran was having trouble managing his medicine, the same record noted that his thoughts were clear and coherent.  In addition, an April 2015 VA treatment record stated that the Veteran's speech was normal and his cognitive function was grossly intact.   Thus, it does not appear that the Veteran had any gross impairment in his thought processes or communication.  Each of the VA examiners also found the Veteran to be competent or capable of managing his own funds.  

In addition, the evidence does not demonstrate that the Veteran had total social impairment.  The Board acknowledges that the Veteran experienced some difficulty in maintaining relationships during this period.  However, the Veteran maintained his marital relationship for more than a decade, and he was still married to his fourth wife at the time of the April 2015 VA examination.  The record described his efforts to visit with his family, including traveling to support his daughter during her time of illness.  The Veteran also reported being involved in his church.   This evidence reflects the Veteran's ability to maintain relationships and does not support a finding that he has total social impairment.

The Board also finds that the record does not show that the Veteran has total occupational impairment.  The Board notes the Veteran's contention that he left work due to being stressed.  However, neither the March 2013 nor the April 2015 VA examiner documented that the Veteran had difficulty adapting to stressful circumstances.  The Veteran additionally reported to the April 2015 VA examiner that he could generally follow detailed instructions and rely on his memory.  As discussed above, the medical findings during this period do not indicate that the Veteran's orientation, memory, thought processes, communication, or hygiene create a total occupational impairment.  The Board also notes that in addition to his PTSD, the Veteran has attributed his employment difficulties to a skin disorder in his hands as well as headaches.  See March 2015 VA Form 21-8940; April 2015 VA examination.

The Board also acknowledges the Veteran's January 2014 statement in which he reported being fearful that he might hurt himself or others in the course of his employment.  However, the record does not reflect that the Veteran is in persistent danger of hurting himself or others.  The April 2015 VA examiner noted that his suicidal ideation occurred occasionally and that the Veteran was not currently suicidal.  The Veteran also denied having suicidal ideation in a subsequent April 2015 VA treatment record.  While the Veteran has reported thoughts of hurting himself inside a VA facility, he has not indicated that thoughts of this plan occur frequently or pose a persistent danger.  The record does not contain any specific reports of violence towards others.  In addition, the Veteran consistently denied having homicidal ideation.  Moreover, the rating criteria require both total occupational and social impairment.  As discussed above, the Board does not find that the Veteran has total social impairment.

In reaching this decision, the Board considered the Veteran's GAF scores.  Lower GAF scores from 51 to 60 are indicative of moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals), or a serious impairment in social, occupation, or school functioning (e.g., no friends, inability to keep a job).  The Veteran's GAF scores during this period ranging from 46 to 60, indicating a serious to moderate impairment in social and occupational functioning.  However, the Board finds that the Veteran's symptoms have generally been moderate and are more nearly approximated by a 70 percent rating.

The Board also considered the application of other various provisions, including 38 C.F.R. § 3.321(b)(1) for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned scheduler evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria reasonably describe the Veteran's disability and symptomatology.  The Veteran has described symptomatology involving sleep impairment, nightmares, intrusive thoughts, depression, suicidal ideation, hypervigilance, and irritability with anger outbursts.  The impact of such psychiatric symptoms on occupational and social functioning is specifically contemplated in the General Rating Formula.  Furthermore, the General Rating Formula provides for higher ratings for PTSD.  Hence, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  Therefore, the threshold factor for extraschedular consideration under step one of Thun has not been met.  As the disability picture is contemplated by the Rating Schedule, the assigned scheduler ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board also considered the Veteran's lay statements in reaching these determinations.  The Veteran is competent to report his psychiatric symptoms, including depression, anxiety, nightmares, difficulty sleeping, and suicidal ideation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1366-67 (Fed. Cir. 2007).  The Board also finds his statements to be credible and consistent with the evaluations assigned.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained healthcare professionals are of greater probative weight than the Veteran's general lay assertions.

ORDER

Entitlement to a disability rating for 70 percent, but no more, for PTSD from December 31, 2008 is granted.



REMAND

The February 2015 Board remand instructed the AOJ to obtain a VA examination to evaluate the Veteran's service-connected PTSD.  The Board requested that the examiner provide an opinion regarding the degree of functional impairment, if any, that the Veteran has in an occupational setting as a result of his PTSD.  The April 2015 VA examiner stated that he was not providing an opinion regarding employability.  In light of this statement, the Board finds that the Veteran should be afforded a social and industrial survey in order to ascertain whether there is any form of employment that the Veteran is capable of performing.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.

The social worker should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.

The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.

The report should indicate how the Veteran's service-connected PTSD alone affects his employability.  The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type.

A written copy of the report should be associated with the claims folder.

2.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


